DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 

Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: the claims are allowable over the prior art of record because none of the references either alone or in combination teaches or renders obvious the combination of all elements as claimed.
: and
a control device configured to control an image output from the image forming device based on a detection result from the light receiving device, wherein to control the image output from the image forming device the control device is configured to generate a correction signal to compensate an image signal to be provided to the image forming device, wherein the optical device further includes: a first polarizing unit configured to polarize the light incident on the light guide plate so that the light incident on the light guide plate is totally reflected inside the light guide plate, and a second polarizing unit configured to polarize the light propagating inside the light guide plate according to total reflection to output part of light propagating inside the light guide plate according to total reflection from the light guide plate, wherein the second polarizing unit is configured with a reflective volume hologram diffraction grating, the second polarizing unit including:
a first portion that polarizes the light propagating inside the light guide plate according to total reflection toward an observer, and a second portion that polarizes the light propagating inside the light guide plate according to total reflection toward the light receiving device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624